Title: November 10. Sunday.
From: Adams, John
To: 


       Accordingly at 8 this Morning I went and waited on the Comte. He asked me, how We went on with the English? I told him We divided upon two Points the Tories and Penobscot, two ostensible Points, for it was impossible to believe that My Lord Shelburne or the Nation cared much about such Points. I took out of my Pocket and shewed him the Record of Governour Pownals solemn Act of burying a Leaden Plate with this Inscription, May 23. 1759. Province of Massachusetts Bay. Penobscot. Dominions of Great Britain. Possession confirmed by Thomas Pownal Governor.
       This was planted on the East Side of the River of Penobscot, 3 miles above Marine Navigation. I shew him also all the other Records —the Laying out of Mount Desert, Machias and all the other Towns to the East of the River Penobscot, and told him that the Grant of Nova Scotia by James the first to Sir William Alexander, bounded it on the River St. Croix. And that I was possessed of the Authorities of four of the greatest Governors the King of England ever had, Shirley, Pownal, Bernard and Hutchinson, in favour of our Claim and of Learned Writings of Shirley and Hutchinson in support of it. —The Comte said that Mr. Fitzherbert told him they wanted it for the Masts: but the C. said that Canada had an immense quantity. I told him I thought there were few Masts there, but that I fancied it was not Masts but Tories that again made the Difficulty. Some of them claimed Lands in that Territory and others hoped for Grants there.
       The Comte said it was not astonishing that the British Ministry should insist upon Compensation to them, For that all the Precedents were in favour of it. That there had been no Example of an Affair like this terminated by a Treaty, without reestablishing those who had adhered to the old Government in all their Possessions. I begged his Pardon in this, and said that in Ireland at least their had been a Multitude of Confiscations without Restitution.—Here We ran into some Conversation concerning Ireland, &c. Mr. Rayneval, who was present talked about the national honour and the obligation they were under to support their Adherents.—Here I thought I might indulge a little more Latitude of Expression, than I had done with Oswald and Stratchey, and I answered, if the Nation thought itself bound in honour to compensate those People it might easily do it, for it cost the Nation more Money to carry on this War, one Month, than it would cost it to compensate them all. But I could not comprehend this Doctrine of national honour. Those People by their Misrepresentations, had deceived the Nation, who had followed the Impulsion of their devouring Ambition, untill it had brought an indelible Stain on the British Name, and almost irretrievable Ruin on the Nation, and now that very Nation was thought to be bound in honour to compensate its Dishonourers and Destroyers. Rayneval said it was very true.
       The Comte invited me to dine. I accepted. When I came I found the M. de la Fayette in Conference with him. When they came out the M. took me aside and told me he had been talking with the C. upon the Affair of Money. He had represented to him, Mr. Morris’s Arguments and the Things I had said to him, as from himself &c. That he feared the Arts of the English, that our Army would disbande, and our Governments relax &c. That the C. feared many difficulties. That France had expended two hundred and fifty Millions in this War &c. That he talked of allowing six millions and my going to Holland with the Scheme I had projected, and having the Kings Warranty &c. to get the rest. That he had already spoken to some of Mr. De Fleury’s Friends and intended to speak to him &c.
       We went up to Dinner. I went up with the C. alone. He shewed me into the Room where were the Ladies and the Company. I singled out the Comtesse and went up to her, to make her my Compliment. The Comtess and all the Ladies rose up, I made my Respects to them all and turned round and bowed to the reste of the Company. The Comte who came in after me, made his Bows to the Ladies and to the Comtesse last. When he came to her, he turned round and called out Monsieur Adams venez ici. Voila la Comtesse de Vergennes. A Nobleman in Company said Mr. Adams has already made his Court to Madame la Comtess. I went up again however and spoke again to the Comtess and she to me.—When Dinner was served, the Comte led Madame de Montmorin, and left me to conduct the Comtesse who gave me her hand with extraordinary Condescention, and I conducted her to Table. She made me sit next her on her right hand and was remarkably attentive to me the whole Time. The Comte who sat opposite was constantly calling out to me, to know what I would eat and to offer me petits Gateaux, Claret and Madeira &c. &c.—In short I was never treated with half the Respect at Versailles in my Life.
       In the Antichamber before Dinner some French Gentlemen came to me, and said they had seen me two Years ago. Said that I had shewn in Holland that the Americans understand Negotiation, as well as War.
       The Compliments that have been made me since my Arrival in France upon my Success in Holland, would be considered as a Curiosity, if committed to Writing. Je vous felicite sur votre Success, is common to all. One adds, Monsieur, Ma Foi, vous avez reussi, bien merveilleusement. Vous avez fait reconnoitre votre Independance. Vous avez fait un Traité, et vous avez procuré de l’Argent. Voila un Succés parfait.—Another says, vous avez fait des Merveilles en Hollande. Vous avez culbute le Stathouder, et la Partie angloise. Vous avez donné bien de Mouvement. Vous avez remué tout le Monde.—Another said Monsieur vous etes le Washington de la Negotiation.—This is the finishing Stroke. It is impossible to exceed this.
       Compliments are the Study of this People and there is no other so ingenious at them.
      